This is an appeal from an order at Sullivan County Special Term granting a motion for reargument and a motion to restore these actions to the calendar of the Supreme Court of Sullivan County. During the December, 1951, Sullivan County' term a jury was drawn in the second above-numbered ease. Negotiations then ensued to adjust the differences between the several parties. The trial minutes contain a motion to dismiss the complaint, without costs, but nevertheless “ subject to the terms of an order which will provide that unless we complete our settlement that it may be restored. The Court: Restored to the calendar without prejudice to anybody.” The record is not entirely clear whether the dismissal referred to action No. 2 only or to both cases. The Special Term has ordered the restoration of both cases to the calendar on the ground that there was no stipulation before the court of the terms and conditions of the settlement *1002betweeen the parties, that the terms of the settlement were never agreed upon and settlement was not consummated. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Brewster, Coon, Halpern and Imrie, JJ.